Exhibit 10.29

LEASE

Made and Entered Into

Between

BRICKMAN LEASING, LLC

AS LANDLORD

and

THE BRICKMAN GROUP, LTD.

AS TENANT

Property Located in

Columbus, Ohio

Dated as of August 23, 2006



--------------------------------------------------------------------------------

LEASE

THIS LEASE is made and entered into as of August 23, 2006, by and between:

BRICKMAN LEASING, LLC, an Illinois Limited Liability Company

and

THE BRICKMAN GROUP, LTD., a Delaware Corporation

hereinafter referred to as “Landlord” and “Tenant”, respectively.

WHEREAS, UEI Land, LLC and Tenant entered into a Lease Agreement on February 23,
2004 (the “UEI Lease”) for the Premises (defined below).

WHEREAS, Brickman Leasing, LLC has purchased the Premises from UEI Land, LLC.

WHEREAS, this Lease replaces the UEI Lease, in its entirety, and constitutes a
new landlord-tenant relationship between the parties for the Premises.

WITNESSETH:

1. PREMISES

1.1. Landlord hereby leases to Tenant, and Tenant leases from Landlord, upon the
terms and conditions hereinafter set forth, that certain land situated in
Columbus, county of Franklin, state of Ohio, more particularly described in
Exhibit “A” attached hereto and made a part hereof (the “Land”);

Together with the existing building or buildings (the “Buildings”) and
improvements and all other improvements now or hereafter constructed upon the
Land (the Land and said Buildings and improvements being collectively referred
to as the “Premises”);

Together with all other rights, easements and appurtenances pertaining to the
Premises (the “Easements”).

2. TERM

2.1. The term of this Lease shall be for an initial period of five (5) years,
which term shall commence on January 1, 2007, and shall terminate at 12:01 AM,
EST on December 31, 2011(the “Original Term”). For the purposes hereof, the term
“lease year” shall mean a calendar year ending on December 31.

2.2. Upon the expiration of the Original Term, the Lease shall be automatically
extended for successive terms (each a “Successive Term”) of one (1) year, unless
Tenant or



--------------------------------------------------------------------------------

Landlord upon sixty (60) days written notice to the other prior to the end of
the Original Term or any Successive Term, as the case may be, cancels this
Lease. The Successive Term will be on the same terms and under the same
conditions herein set forth, except for rental provided in 4.2.

3. COMPLIANCE WITH LAWS

3.1. Tenant shall not use the Premises or permit anything to be done in or about
the Premises which will conflict with or violate any law, statute, ordinance or
governmental rule or regulation now in force or which may hereafter be enacted
or promulgated. Tenant shall at its sole cost, comply with all laws, building
codes, ordinances and governmental rules, regulations and requirements now in
force or which may hereafter be enacted during the term of this Lease relating
to or affecting the condition, use or occupancy of the Premises except that
Landlord shall be responsible, at Landlord’s sole cost and expense, to remedy
all building code violations existing on the date hereof with respect to
foundations, the plumbing system, the electrical system, the utility lines and
connections to the Improvements, the sprinkler mains, if any, the roof, and
load-bearing walls and floor slabs (collectively, the “Structural Elements”) to
the extent Landlord and Tenant receives written notice from any applicable
governmental authority in accordance with Section 6.3 hereunder. Except as
specifically set forth herein, Landlord has made no representations or
warranties regarding the suitability of the Premises for the intended uses of
Tenant and Tenant specifically agrees that it will obtain and maintain all
necessary federal, state and local permits, approvals and licenses necessary to
operate the Premises.

4. RENT

4.1. Tenant shall pay to Landlord as rent for the Premises during the period
from August 1, 2006 through December 31, 2006, a sum equivalent to SEVENTY-EIGHT
THOUSAND AND 00/100 DOLLARS ($78,000.00) per year, as allocated between Tenant’s
different divisions and shown on Exhibit “B” attached hereto and made a part
hereof, payable in advance in equal monthly installments of $6,500.00 each on
the first (1st) day of each month during that segment of the Lease term with
appropriate proration for any fraction of a month during which this Lease is in
effect.

4.2. Tenant shall pay to Landlord as rent for the Premises during the period
from January 1, 2007 through December 31, 2007, the sum of EIGHTY THOUSAND,
THREE HUNDRED FORTY AND 00/100 DOLLARS ($80,340.00) per year, as allocated
between Tenant’s different divisions and shown on Exhibit “B” attached hereto
and made a part hereof, payable in advance in equal monthly installments of
$6,695.00 each on the first (1st) day of each month during that segment of the
Lease term with appropriate proration for any fraction of a month during which
this Lease is in effect.

4.3. Tenant shall pay to Landlord as rent for the Premises during the period
from January 1, 2008 through December 31, 2008 the sum of EIGHTY-TWO THOUSAND,
SEVEN HUNDRED FIFTY AND 20/100 DOLLARS ($82,750.20) per year, as allocated
between Tenant’s different divisions and shown on Exhibit “B” attached hereto
and made a part hereof,



--------------------------------------------------------------------------------

payable in advance in equal monthly installments of $6,895.85 each on the first
(1st) day of each month during that segment of the Lease term with appropriate
proration for any fraction of a month during which this Lease is in effect.

4.4. Tenant shall pay to Landlord as rent for the Premises during the period
from January 1, 2009 through December 31, 2009 the sum of EIGHTY-FIVE THOUSAND,
TWO HUNDRED THIRTY-TWO AND 71/100 DOLLARS ($85,232.71) per year, as allocated
between Tenant’s different divisions and shown on Exhibit “B” attached hereto
and made a part hereof, payable in advance in equal monthly installments of
$7,102.73 each on the first (1st) day of each month during that segment of the
Lease term with appropriate proration for any fraction of a month during which
this Lease is in effect.

4.5. Tenant shall pay to Landlord as rent for the Premises during the period
from January 1, 2010 through December 31, 2010 the sum of EIGHTY-SEVEN THOUSAND,
SEVEN HUNDRED EIGHTY-NINE AND 69/100 DOLLARS ($87,789.69) per year, as allocated
between Tenant’s different divisions and shown on Exhibit “B” attached hereto
and made a part hereof, payable in advance in equal monthly installments of
$7,315.81 each on the first (1st) day of each month during that segment of the
Lease term with appropriate proration for any fraction of a month during which
this Lease is in effect.

4.6. Tenant shall pay to Landlord as rent for the Premises during the period
from January 1, 2011 through December 31, 2011 the sum of NINETY THOUSAND, FOUR
HUNDRED TWENTY-THREE AND 38/100 DOLLARS ($90,423.38) per year, as allocated
between Tenant’s different divisions and shown on Exhibit “B” attached hereto
and made a part hereof, payable in advance in equal monthly installments of
$7,535.28 each on the first (1st) day of each month during that segment of the
Lease term with appropriate proration for any fraction of a month during which
this Lease is in effect.

4.7. Commencing with the first year of the Successive Term and each Successive
Term thereafter unless this Lease is cancelled pursuant to Article 2.2, the Rent
shall be increased by three percent (3%) over the previous year’s annual rent,
payable in advance in equal monthly installments on the first (1st) day of each
month during each Successive Term. In the event this Lease terminates on a day
other than the last day of a month, rent shall be prorated on a per diem basis.

5. MAINTENANCE AND REPAIRS

5.1. Subject to Article 9 hereof, during the term of this Lease, Tenant shall,
at its sole cost and expense, keep and maintain the Premises in the same general
condition and state of repair as of the date hereof except for acts of God, fire
or other casualties, and shall promptly make all structural and non-structural,
and ordinary and extraordinary repairs and replacements of every kind which may
be required to be made upon or in connection with the Premises or a part thereof
in order so to keep and maintain the Premises.



--------------------------------------------------------------------------------

6. ALTERATIONS, IMPROVEMENTS AND ADDITIONS TO PREMISES; CONDITION OF PREMISES

6.1. Alterations to Premises. Tenant shall have the right at its expense and
upon prior written consent of Landlord, to make such alterations, improvements,
additions and repairs to the Premises as Tenant may desire and deem appropriate
provided that the same do not weaken the structure or reduce the value of any
buildings and that any additions or alterations are completed in accordance with
all applicable laws, ordinances, rules, regulations and building codes. Prior to
the commencement of construction of any alterations, Tenant shall demonstrate to
Landlord’s reasonable approval, Tenants financial ability to pay for the
proposed alterations.

6.2. Ownership of Improvements. All improvements, immovable fixtures, and
additions to the Premises shall become and remain the property of Landlord,
subject to Tenant’s leasehold interest hereunder. However, Landlord shall not
remove any such improvements fixtures or additions at any time during the term
of this Lease. Notwithstanding the foregoing, any trade fixtures, business
equipment, inventory, trademarked items, signs, and other removable personal
property owned by Tenant (“Tenant’s Property”), shall remain the property of
Tenant. Landlord agrees that Tenant shall have the right, at any time or from
time to time, to remove any and all of Tenant’s Property. Tenant, at its
expense, shall immediately repair any damage occasioned by the removal of
Tenant’s Property and upon expiration or earlier terminateion of this Lease,
shall leave the Premises in the same condition as it was upon execution of this
Lease, free of debris, normal wear and tear and loss due to casualty or
condemnation excepted (subsect to Tenant’s obligation to assign and pay over
insurance proceeds as described herein). With respect to harvestable items
located on the Premises (the “Harvestable Property”), Tenant shall be free,
during the term and any renewal thereof, to harvest such Harvestable Property at
an unrestricted rate and without compensation to Landlord (the “Harvest Right”),
provided that, upon termination of this Lease, Tenant’s Harvest Right shall
cease. In addition, during the term and any renewal hereof, neither Landlord nor
Tenant shall cause or allow the Harvestable Property to be encumbered by any
lien, restriction, security interest or other encumbrance. Notwithstanding the
foregoing, Tenant may grant Tenant’s lender a lien on the Harvestable Property
provided that such lien shall be released upon termination or expiration of this
Lease.

6.3. Condition of Premises. Except as specifically set forth herein, Tenant
accepts the condition of the Premises “as is”, and Tenant acknowledges that
Landlord has made no representations or warranties as to the condition of the
Premises or its compliance with applicable zoning, building, environmental, fire
and safety laws, ordinances, rules and regulations (collectively, the “Property
Laws”), except that Landlord represents and warrants to Tenant that as of the
effective date hereof, the Structural Elements of the Improvements are in
compliance with all Property Laws promulgated by applicable governing
authorities. In the event that the foregoing statement is untrue, Landlord shall
perform the work necessary to cause such Structural Elements to comply with such
Property Laws at Landlord’s expense (the “Code Compliance”) to the extent
Landlord or Tenant receives written notice from any such



--------------------------------------------------------------------------------

governmental authority. Landlord shall promptly commence and diligently and
continuously perform such work until completion and use Landlord’s reasonable
efforts to minimize interference with Tenant’s business operations. Landlord
shall also be responsible for paying any and all fines or penalties assessed in
connection with the Code Compliance. Tenant shall be responsible for paying any
and all fines or penalties for noncompliance with Property Laws during the term
and any renewal of this Lease in all cases other than with respect to the Code
Compliance.

7. SIGNS

Tenant shall have the right to erect temporary and permanent signs advertising
Tenant’s business, which sign or signs may be erected on the interior or
exterior of the Premises subject to applicable law.

8. UTILITIES

Tenant shall pay before delinquency all charges for water, gas, heat, air
cooling, electricity, power, sewer, telephone and all other utility services
(herein “Utilities”) used by Tenant on the Premises during the Lease term.
Landlord hereby represents that all such utilities are separately metered to the
Premises.

9. DAMAGE TO OR DESTRUCTION OF LEASED PREMISES.

9.1. Landlord’s Option to Rebuild or Terminate. In the event that all or a
substantial portion of the Premises is materially damaged or destroyed during
the term of this Lease, Landlord may, at its option (i) require Tenant to
promptly rebuild and restore the Premises at its expenses in accordance with
customary standards in Franklin County, Ohio, and subject to the written
approval of Landlord and Landlord’s architect, and Landlord shall assign and pay
over to a title company administering construction payments, and all insurance
proceeds or other amounts payable to Landlord or by any party on account of such
damage or destruction (not including any insurance proceeds or other amounts
received to compensate Landlord for the loss of its rental income), or
(ii) within thirty (30) days after such damages or destruction, terminate this
Lease effective as of the date of such damage or destruction and all rights and
obligations of Landlord and Tenant hereunder not accrued as of the date of such
damage or destruction, shall cease and terminate as of the date thereof, Tenant
shall assign and pay over to Landlord any and all insurance proceeds or other
any amounts received on account of such damage or destruction (not including any
insurance proceeds or other amounts received to compensate Tenant for the
interruption of its business or revenues lost to Tenant) or Tenant’s Property
and the Harvestable Property. Notwithstanding the foregoing, in the event that
all or a substantial portion of the Premises is materially damaged or destroyed
during the term or any renewal period, Tenant may terminate this Lease and
assign and pay over to Landlord the insurance proceeds as described above,
provided that (i) the Premises can not be restored and/or repaired within one
hundred eighty (180) days of such casualty (in the reasonable opinion of the
parties) to a condition substantially similar to that which existed prior to the
date of casualty and such termination is made by written notice to Landlord
within ten (10) days of such



--------------------------------------------------------------------------------

determination, or (ii) the date of casualty occurs during the six (6) months of
the term of this Lease or any renewal thereof and such termination is made by
written notice to Landlord within ten (10) days of such casualty. Tenant’s
obligations to assign and pay over insurance proceeds to Landlord shall survive
such termination of this Lease.

9.2. Abatement of Rent. If Landlord elects to cause Tenant to rebuild and
restore the Premises pursuant to Article 9.1 above, following its damage or
destruction, there shall be no abatement of Tenant’s base rent obligations.

10. INSURANCE

10.1. Policies. Tenant shall, at its sole expense, procure and maintain in full
force and effect during the term of this Lease, the following insurance, or its
equivalent with respect to the Premises:

 

  (a) A Multi-Peril Package policy of insurance for the protection of Landlord,
Landlord’s partners, Landlord’s lender, if any (“Lender”) and Tenant, said
policy to include the following:

 

  (i) Property insurance on the Premises equal to at least one hundred percent
(100%) of the full replacement cost thereof, against the perils of fire, and
those of the extended coverage and standard “all risks” endorsements;

 

  (ii) Public liability insurance against the risks of bodily injury, property
damage and personal injury, liability, with a limit of $5,000,000.00 for each
occurrence and $5,000,000.00 in the aggregate (which may be obtained through a
combination of primary and umbrella coverage), said coverage to be on a standard
Comprehensive General Liability Form; and

 

  (iii) Rental value insurance against the loss of rental income for a period of
twelve (12) months for not less than 100% of the annual gross rental income and
other payments to Landlord provided for hereunder, with coverage against the
same perils as included in the property insurance coverage requirements of
subsection (i) above.

 

  (b) Worker’s Compensation Insurance and all other insurance, if any, of
whatsoever description and in such amounts as may be required by any ordinance,
law or governmental regulation to be carried or maintained by Landlord or Tenant
in connection with the ownership, operation, maintenance or repair of the
Premises.

10.2. Proceeds. Subject to the rights of Landlord set forth in Article 10.1
above, in the event of any damage or loss to the Premises, the proceeds of all
property insurance shall be payable to the parties protected thereby as their
respective interests may appear; provided, however, that Landlord and Tenant
hereby agree, as between themselves that such of the



--------------------------------------------------------------------------------

proceeds as may be payable to or received by either of them shall be applied to
the replacement or repair of the loss or damage covered thereby, if so requested
by Landlord.

10.3. Form of Policies. All required insurance policies shall be with insurance
companies having a rating in Best’s Insurance Guide equal or superior to a Class
XIII. Tenant shall furnish Landlord with a duplicate copy of each such policy of
insurance or a certificate of the insurer evidencing the same, and each such
policy shall provide (1) that it shall not be subject to cancellation,
non-renewal or material change by the insurer except on thirty (30) days prior
written notice to each insured party and (2) waiver of subrogation rights
against Tenant and Landlord, to the extent obtainable. Notwithstanding any other
provisions of this Lease to the contrary, each party hereto waives any right of
recovery against the other for any loss, damage or injury against which the
waiving party is protected by insurance, but such waiver shall not apply to any
excess of such loss, damage or injury over the amount covered by the insurance.

11. TAXES

During the term of this Lease, Tenant shall pay and discharge all real and
personal property taxes, taxes in lieu of real and personal property taxes,
taxes on gross revenues received by Tenant, duties, assessments, special
assessments, excises and other charges which may be levied, charged or assessed
against the Premises or any part thereof or any use or occupancy of the
Premises; provided, however, that nothing contained herein shall require Tenant
to pay any federal, state or local income taxes or excess profits, inheritance,
succession, transfer, franchise tax or capital gains tax assessed against or
payable by Landlord. Tenant shall provide Landlord with evidence of timely
payment of property tax bills not less than fifteen (15) days prior to the date
each payment is due and payable. Landlord may require Tenant to make monthly
payments to Landlord of 1/12th of the estimated annual tax payments due
hereunder.

12. EMINENT DOMAIN

12.1. Consequences of Condemnation. In the event that the Premises or any part
thereof is taken, damaged or diminished in value by reason of any public
improvement, rezoning or condemnation proceeding, or in any other manner by
exercise of the right of eminent domain, this Lease shall terminate in its
entirely, or as to the part of the Premises taken in the event of a partial
taking, as of the date physical possession is taken by the condemning authority
or the damage occurs. If only a part of the Premises is so taken or damaged, the
rental due under Article 2.1 above shall be equitably reduced. If any partial
taking of the Premises results in the taking of property equal in value to
twenty percent (20%) or more of total value of the Premises at the time of
taking or renders it impossible or impractical to continue to operate the
business of the Tenant on the Premises, then either party may terminate this
Lease upon thirty (30) days written notice to the other. In the event of any
sale of the Premises or any portion thereof, under threat of condemnation of
other eminent domain proceedings, the Premises or such portion shall for all
purposes, be deemed to have been “taken” as that term is used herein. Tenants
options to purchase shall not be affected hereby.



--------------------------------------------------------------------------------

12.2. Condemnation Award. Subject to the rights, if any, of the Lender and the
rights of Tenant provided in Article 12.3 below, Landlord shall be entitled to
receive the entire amount of any condemnation award without deduction therefrom
for any interest of Tenant, and Tenant hereby assigns to Landlord its entire
interest in any and all such awards, together with any and all of its rights in
respect hereof.

12.3. Rights of Tenant. Notwithstanding the provisions of Article 12.2 above,
Tenant shall be entitled to the entire award for any temporary requisition of
the use or occupancy of the Premises or any part thereof by an governmental
authority during the term of this Lease. Tenant shall also have the right to
claim and recover from the condemning authority compensation for the value of
the unexpired term of Tenant’s leasehold estate, for the interruption of
Tenant’s business and for loss of Tenant’s Property and the Harvestable
Property; provided however, that no such award shall reduce Landlord’s award
with respect to such taking.

13. RIGHTS OF ACCESS

Provided that Tenant’s business is not interfered with, Landlord and its
authorized agents and representatives shall be entitled to enter the Premises at
reasonable times, upon forty-eight (48) hours prior notice, for the purpose of
inspecting same and to show the Premises to prospective purchasers and lenders.

14. QUIET ENJOYMENT; SUSPENSION OF OPERATION

Landlord warrants that it now has and shall continue to have sufficient title to
the Premises to make this Lease for the term set forth herein, subject only to
the Permitted Exceptions (as defined herein) and that the execution and delivery
of this Lease does not, and the consummation of the transaction contemplated
hereby will not, result in the acceleration of any obligation under any
mortgage, deed of trust, lien, lease, license, agreement, instrument, order,
arbitration award, judgment or decree, or violate or conflict with any other
restriction of any kind or character which would hinder, delay or affect
Tenant’s right to possession or to quiet enjoyment of the Premises. Landlord
covenants and agrees that Tenant shall have uninterrupted quiet and peaceful
possession of the Premises and shall enjoy all of the rights herein granted
without interference, subject to the terms of this Lease and the Permitted
Exceptions. As used in this Lease, the term “Permitted Exceptions” shall mean
any easements, encumbrances, rights or other title matters which do not
individually, or in the aggregate, materially adversely affect Tenant’s use or
operation of the Premises as contemplated by this Lease.

15. TENANT’S INDEMNIFICATION AGAINST BREACHES OF LEASE

Tenant hereby agrees to defend, indemnify and hold harmless Landlord (and its
partners) from and against any and all loss, costs, claim, damage, liability or
expense (including, without limitation, reasonable attorneys fees, costs of
investigation and costs of suit) incurred by Landlord and its beneficiaries (or
such other parties) as a result of, with respect to or arising out of any of the
following (i) any and all debts, obligations and liabilities of Tenant of any
kind not



--------------------------------------------------------------------------------

specifically assumed by Landlord; (ii) any misrepresentation, breach of
warranty, default or nonfulfillment of any covenant or agreement made under this
Lease or in connection herewith by Tenant; and (iii) any and all actions, suits,
claims, appeals, costs and expenses (including reasonable attorneys’ fees)
incident to any of the foregoing.

16. DEFAULT.

16.1. Events of Default. The occurrence of any of the following events shall
constitute an event of default on the part of Tenant:

 

  (a) Failure to pay any monetary obligation of Tenant due Landlord under this
Lease within five (5) days of its due dates;

 

  (b) Failure to pay any monetary obligation of Tenant due a party other than
Landlord under this Lease within five (5) days following notice from Landlord
that the same is due;

 

  (c) Failure (i) to perform any nonmonetary obligation of Tenant under this
Lease and (ii) to commence to remedy such default within fifteen (15) days after
written demand is made therefore and to remedy such default within thirty
(30) days after such written demand, or, if the remedy thereof requires more
than thirty (30) days, within a reasonable time after demand provided that steps
to remedy such default are pursued with all due diligence and that in all events
the remedy of such default is completed within 60 days after the initial written
demand;

 

  (d) The making of a general assignment by Tenant for the benefit of creditors;

 

  (e) The filing of any voluntary petition in bankruptcy by Tenant, or the
filing of an involuntary petition by Tenant’s creditors if such involuntary
petition remains undischarged for a period of thirty (30) days;

 

  (f) The attachment or other judicial seizure of all or substantially all of
Tenant’s assets or of Tenant’s leasehold estate hereunder, such attachment or
other seizure remains undismissed or undischarged for a period of thirty
(30) days after the levy thereof.

 

  (g) The attachment or other judicial seizure of all or substantially all of
Tenant’s assets or of Tenant’s leasehold estate hereunder, if such attachment or
other seizure remains undismissed or undischarged for a period of thirty
(30) days after the levy thereof.

16.2. Re-entry. In the event of any default hereunder, Tenant shall be deemed to
constitute a tenant at will and, upon the failure of Tenant to surrender
possession of the Premises to Landlord on demand, Landlord shall, without
prejudice to any other remedies that Landlord may have by reason of Tenant’s
default or of such termination, be entitled to institute



--------------------------------------------------------------------------------

and maintain an action for unlawful detainer or other similar proceeding for
restitution of the Premises in a court of appropriate jurisdiction in Ohio.

16.3. Termination Damages. In the event of any such termination, Landlord,
thereupon or at any time thereafter, at its election and with or without notice,
may terminate this Lease or Tenant’s rights to possession of the Premises
without terminating this Lease, or, without prejudice to its rights to terminate
this Lease or Tenant’s rights to possession of the Premises, take any other
action available to Landlord, all without such termination of this Lease or
Tenant’s rights to possession of the Premises in any manner affecting Landlord’s
rights for recovery of past due or future rents or other obligations of Tenant
hereunder. Upon the termination of this Lease or Tenant’s right to possession
hereunder, Landlord may re-enter the Premises with or without process of law
using such force as may be necessary and remove all persons, fixtures,
equipment, stock, merchandise and other chattels therefrom and Landlord shall
not be liable for damages or otherwise by reason of such re-entry or termination
of this Lease or of Tenant’s possession of the Premises. Upon termination of
either the Lease or Tenant’s right to possession, Landlord shall be entitled to
recover either (i) from time to time, as liquidated damages, an amount equal to
the Rent for the said balance of the term less the amount of any rental obtained
from any other tenant for the said balance of the term of (ii) as liquidated
damages, the difference between the Rent for the balance of the term and the
fair market rental value of the Premises for the balance of the term. Upon and
after entry into possession, without termination of this Lease, Landlord shall
use its best efforts to re-let the Premises or any part thereof for the account
of Tenant for such rent, for such time and upon such terms as Landlord in
Landlord’s sole discretion shall determine. Tenant shall pay upon demand, all of
the Landlord’s costs, charges and expenses, including fees of counsel, agents
and others retained by Landlord, incurred in enforcing Tenant’s obligations
hereunder or incurred by Landlord in any litigation, negotiation or transaction
to interpret or construe this Lease or to determine or establish the rights or
obligations of Landlord or Tenant hereunder or in which Tenant causes the
Landlord, without the Landlord’s fault, to become involved and concerned.
Notwithstanding the foregoing, Landlord shall, under no circumstances, have the
right to accelerate rent in the event Landlord terminates this Lease or
otherwise denies Tenant possession of the Premises.

16.4. Abandonment Remedies. In the event Tenant is in default under this Lease
and abandons the Premises, Landlord shall also have all of the remedies in such
circumstances of a landlord provided by Ohio law in addition to rights
hereunder.

17. ASSIGNMENT AND SUBLETTING

Tenant may not assign or transfer this Lease or sublet any part of the Premises
without the consent of Landlord, which consent shall not be unreasonably
withheld, conditioned or delayed. It shall not be unreasonable for Landlord to
withhold consent if the proposed assignee or sublessee (i) has a net worth
materially less than Tenant as of the date hereof, or (ii) has a poor or
undesirable reputation in its particular industry. It shall not be unreasonable
for Landlord to delay its consent to such assignment or sublet until such time
as Landlord receives satisfactory



--------------------------------------------------------------------------------

evidence that the proposed assignee or sublessee meet the aforementioned
criteria. Notwithstanding the foregoing, Tenant may assign its interest in the
Lease or sublet any part of the Premises to any Affiliate (hereafter defined)
without the prior written consent of Landlord. An “Affiliate” shall mean any
entity wholly owned by Tenant or any entity which owns a controlling interest in
Tenant. In the event of any assignment or sublease, Tenant shall remain
primarily liable under this Lease.

18. END OF TERM

At the expiration of this Lease, Tenant shall surrender the Premises in the same
condition as it was upon delivery of possession thereof at the commencement of
the Lease term, subject to normal wear and tear, damage by the elements,
alterations permitted or required under Article 6, damage that pursuant to
Articles 12 and 13 does not have to be repaired and repairs that are the
Landlord’s responsibility to make. Tenant shall deliver all keys to the Premises
to Landlord. In addition, Tenant shall have the right to remove from the
Premises all of its signs, sign supports and pylons, trade fixtures (including
those constructed by Tenant), equipment and other personal property.

19. HOLDING OVER

If Tenant remains in possession of the Premises after the expiration of the
Lease term or written extension or renewal of the Lease term, such continued
possession shall create a tenancy from month to month upon the same terms and
conditions contained herein so far as applicable, at a monthly rental equal to
the rent for the last lease year prior to the end of the term, prorated and
payable in arrears at the end of each month for the period of such occupancy.
Nothing in this Section 19 shall prohibit Landlord from pursuing and exercising
any and all rights or remedies it may have in connection with such holding over.

20. ATTORNEYS’ FEES

In the event either party hereto brings or commences any legal proceeding to
enforce any of the terms of this Lease, the substantially prevailing party as
determined by the court in such proceeding shall then be entitled to receive
from the other party, a reasonable sum of attorneys’ fees and costs incurred in
connection therewith.

21. NOTICES

21.1. Any notice or demand required or desired to be given in connection with
this Lease shall be in writing and sent or delivered to the recipient at its
notice address. Notice sent by registered or certified mail, postage prepaid,
return receipt requested, shall be deemed given and received three (3) days
after deposit thereof in the United States Mail, or on the delivery date
endorsed by the Postal Service on the return receipt, whichever date is earlier,
except that notice changing name or address to which future notice should be
sent will be made when delivered. Refusal to accept delivery at the notice
address shall not prevent notice from being



--------------------------------------------------------------------------------

made. The provisions of this Article 21.1 as to when notice is given shall not
affect the requirements contained in this Lease that certain notices be
received.

21.2. If the Landlord be more than one person, notice by Tenant or payment by
Tenant to any one of them is notice or payment to all. If the Landlord be more
than one person, Tenant may act on notice from any Landlord, and in the case of
conflicting notices may recognize any one of them as valid and disregard the
others, but Tenant may treat any notice in any case as of no effect unless
signed by all Landlords. If Landlord be a partnership or corporation, Tenant may
act on any notice given by any officer or agent of such corporation or of any
general partner or agent of such partnership, but may treat any notice in such
case as of no effect unless signed by the President or Vice-President of the
corporation or a general partner in the partnership.

21.3. The notice addresses of the parties are as follows:

 

Landlord:

  

Brickman Leasing, LLC

3490 Long Grove Road

Long Grove, IL 60047

Attn: Steven Brickman

Tenant:

  

Brickman Group, Ltd.

3001 Innis Road

Columbus, OH 43224

Attn: Branch Manager

With copies to:

  

DI MONTE SCHOSTOK & LIZAK

1300 West Higgins Road

Suite 200

Park Ridge, Illinois 60068

Attn: Linscott R. Hanson

Either party may change its notice address or the person or agent to whom notice
should be directed by giving notice of such change in the manner provided by
this Article 21.

22. REMEDIES CUMULATIVE

Each right and remedy which either party may have under this Lease or by
operation of law shall be distinct and separate from every other such right and
remedy; all such rights and remedies shall be cumulative, and unless
specifically stated herein to the contrary none of them shall be deemed
inconsistent with or exclusive of any other, whether or not exercised; and any
two or more or all of such rights and remedies may be exercised at the same time
or successively.



--------------------------------------------------------------------------------

23. WAIVER

23.1. The waiver by either party of any default in the performance by the other
of any covenant contained herein shall not be construed to be a waiver of any
preceding or subsequent default of the same or any other covenant contained
herein.

23.2. If any action by either party shall require the consent or approval of the
other party, the grant of such consent or approval on any one occasion shall not
be deemed a consent to or approval of that action on any subsequent occasion or
of any other action on the same or any subsequent occasion.

24. INTERPRETATION; GOVERNING LAW

24.1. Any reference made in this Lease to an Article or paragraph shall be
construed as a reference to the entire Article (including all of its Articles
and other subdivisions), or to the entire paragraph (including all or its other
subdivisions), as the case may be, and shall also be construed as a reference to
any appendix provision which complements, supplements or modifies the provision
referred to.

24.2. Wherever the context so requires, the singular number shall include the
plural, the plural shall refer to the singular, the neuter gender shall include
the masculine and feminine genders, and the words “Landlord”, “Tenant”, and
“person” shall include corporations, partnerships, associations and individuals.
If the named Landlord or any successor to the named Landlord is a group or
combination (such as a group of tenants-in-common), rather than a single person
or a single corporation, the covenants and liabilities of Landlord shall be
joint and severable obligations of all the persons and legal entities comprising
such group or combination and may be enforced in a proceeding brought against
one or more of the members of the group or combination with the same effect as
if each member had been made a party thereto and duly served with process. If
any provisions of this Lease shall be held to be invalid by a court, the
remaining provisions of this Lease (and the application of such provision to
other persons or circumstances) shall remain in effect shall in no way be
impaired thereby.

24.3. This Lease is intended to be performed in the State of Ohio and the laws
of that state shall govern its interpretation and effect.

25. ENTIRE INSTRUMENT

The parties acknowledge and agree that at all times they have intended that none
of the preliminary negotiations would be binding on either party, and that they
would be bound to each other only by a single formal comprehensive document
containing this Article and all of the agreements of the parties, in final form,
which has been executed by Tenant and by Landlord; in particular, the parties
agree that the UEI Lease is terminated in its entirety as of December 31, 2006.
The parties acknowledge that none of the prior oral and written agreements
between them (and none of the representations on which either of them has
relied) relating to the subject matter of this Lease shall have any force or
effect whatever, except as and to the extent that such



--------------------------------------------------------------------------------

agreements and representations have been incorporated in this Lease. This Lease
shall not be modified, altered or changed in any respect, except by writing
executed by Landlord and Tenant.

26. SUCCESSORS AND ASSIGNS

This Lease shall be binding upon and inure to the benefit of the heirs, personal
representatives, successors and assigns of each party.

27. SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT

27.1. This Lease is and shall be prior to any deed of trust recorded after the
date of this Lease affecting all or any part of the Premises. If, however, a
lender requires that this Lease be subordinated to any deed of trust, this Lease
shall be subordinate thereto if Landlord shall obtain from the lender a written
non-disturbance agreement in form reasonably satisfactory to Tenant and such
Lender.

27.2. The term “deed of trust” as used herein includes mortgages, deeds of
trust, other monetary liens or encumbrances, all modifications, extensions,
renewals and replacements thereof, given as collateral security for any
obligation affecting the Premises.

28. CERTIFICATE

Either party shall, without charge, at any time and from time to time hereafter,
within ten (10) days after written request of the other, certify by written
instrument duly executed and acknowledged to any (i) beneficiary under a deed of
trust encumbering the Premises, (ii) purchaser of the Premises, (iii) assignee
of Tenant’s leasehold, (iv) subleasee of Tenant, or (v) any proposed
beneficiary, purchaser, assignee or sublessee:

 

  (a) As to whether this Lease has been supplemented or amended, and if so,
identifying the documents that do so;

 

  (b) As the validity and force and effect of this Lease, in accordance with the
tenor as then constituted;

 

  (c) As to the existence of any default under this Lease, and if so, specifying
the same;

 

  (d) As to the performance of any specific obligation under this Lease;

 

  (e) As to the dates to which the annual rent and any other charges due under
this Lease have been paid;

 

  (f) As to the existence of any offset, counter-claims or defenses on the part
of either party;

 

  (g) As to the commencement and expiration dates of the term of this Lease and
the number and length of any Successive Term; and



--------------------------------------------------------------------------------

  (h) As to any other specific matter as may reasonably be requested.

29. MEMORANDUM OF LEASE

This Lease shall not be recorded, except that if either party requests the other
party to do so, the parties shall execute a memorandum of lease in recordable
form and shall cause the same to be recorded.

30. EXCULPATION.

It is specifically understood and agreed by Landlord and Tenant that there shall
be absolutely no personal liability on the part of Landlord or any of its
partners, trustees, successors, assigns or sureties of Landlord or any mortgage
(collectively referred to as “Successor”) with respect to any of the terms,
conditions and covenants of this Lease, and that Tenant shall look solely to the
interest of Landlord Successor in the Premises for the satisfaction of each and
every remedy of Tenant in the event of a breach by Landlord or Successor of any
of the terms, conditions or covenants of this Lease to be observed or performed
by Landlord or Successor, if any.

31. ADDITIONAL TERMS.

 

  (a) As of the effective date of this Lease, Landlord represents and warrants
that to the best knowledge of Landlord, any handling, transportation, storage,
treatment or usage of hazardous or toxic substances by Landlord that has
occurred on the Premises has been in compliance in all material respects with
all applicable federal, state and local laws, regulations and ordinances
(“Environmental Laws”). Landlord further represents and warrants that to the
best of its knowledge, no leak, spill, discharge, emission or disposal of
hazardous or toxic substances has occurred due to the activities of Landlord on
the Premises as of the date hereof in material violation of the Environmental
Laws. Landlord hereby agrees to indemnify, defend, and hold Tenant and its
officers, employees and agents harmless from any claims, judgments, damages,
fines, penalties, costs, liabilities (including sums paid in settlement of
claims) or loss, including attorneys’ fees, consultants’ fees, and experts’
fees, which arise during or after the term or any renewal term as a result of
the activities of Landlord during such time period except to the extent such
toxic or hazardous substances are present or exacerbated or aggravated by acts
or omissions of Tenant, its officers, employees or agents. Without limiting the
generality of the foregoing, this indemnification does specifically cover costs
incurred in connection with any investigation of site conditions or any cleanup,
remedial, removal or restoration work required by any federal, state or local
governmental agency or political subdivision under Environmental Laws, except to
the extent the toxic or hazardous substances are present or exacerbated or
aggravated by acts or omissions of Tenant, its officers, agents or employees.



--------------------------------------------------------------------------------

  (b) Tenant agrees to indemnify, defend and hold Landlord and its officers,
employees and agents harmless from any claims, judgments, damages, fines,
penalties, costs, liabilities (including sums paid in settlement of claims) or
loss, including attorneys’ fees, consultants’ fees and expert fees, which arise
during or after the term or any renewal thereof as a result of the release or
discharge of hazardous or toxic substances on, about, under or from the
Premises. Without limiting the generality of the foregoing, this indemnification
specifically covers costs incurred in connection with any investigation of site
conditions or any clean up, remedial, removal or restoration work required by
any federal, state, or local governmental agency or political subdivision except
to the extent the condition caused the toxic or hazardous substances is
exacerbated or aggravated by acts or omissions of Landlord, its officers, agents
or employees.

 

  (c) In the event that either party hereto shall be delayed or hindered in or
prevented from the performance required hereunder (except for the payment of any
sums due hereunder by Tenant) by reason of strikes, lockouts, labor troubles,
failure of power, riots, insurrection, war, acts of God, or other reasons beyond
the reasonable control of such party (hereinafter, “Permitted Delay” or
“Permitted Delays”), such party shall be excused for the period of time
equivalent to the delay caused by such Permitted Delay. Notwithstanding the
foregoing, any extension of time for a Permitted Delay shall be conditioned upon
the party seeking an extension of time delivering written notice of such
Permitted Delay to the other party within ten (10) days of the event causing the
Permitted Delay, and the maximum period of time which either party may delay any
act or performance of work due to a Permitted Delay shall be sixty (60) days.

 

  (d) Landlord hereby agrees that upon the written request of Tenant’s lender,
Landlord will subordinate any contractual, statutory or other Landlord’s lien on
Tenant’s Property or the Harvestable Property to the lien of such lender by an
instrument reasonably satisfactory to both Tenant’s lender and Landlord.

 

  (e) Landlord represents and warrants that the Premises can be used by Tenant
for office, agricultural and landscaping purposes; provided, however, that in
the event that the Premises cannot be used for such purposes, Tenant’s sole
remedy shall be the termination of this Lease by serving Landlord with thirty
(30) days prior written notice. Landlord agrees to reasonably cooperate and
provide assistance to Tenant in connection with Tenant’s obtaining certificates
of occupancy, building permits, sign permits and any variances; provided,
however, that Landlord shall not be required to incur any cost or expense in
connection therewith.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first above written.

 

“LANDLORD”     “TENANT” BRICKMAN LEASING, LLC     THE BRICKMAN GROUP, LTD.

By:

 

/s/ Theodore W. Brickman

   

By:

 

/s/ Mark J Hjelle

Its:

  Member    

Its:

  Vice President